Gill, J.
Plattsburg is a city of the fourth class. Among the ordinances for its government is found one for licensing and regulating billiard tables. Section 3 of this ordinance reads as follows : “ Sec. 3. No person licensed under the provision of this ordinance shall suffer anyone under the age of twenty-one years to play on any table kept by him, without the written permission of the father, master or guardian of such minor first granted. Any person violating the provisions of this ordinance shall, on conviction, be fined not less than $50 for each offense.” Defendant Trimble was successfully prosecuted for a violation of this ordinance, in that, being the proprietor of a licensed billiard table in the city of Plattsburg, he suffered the seventeen-year-old son of one Trice to play at the game of billiards thereon, without the permission of the boy’s father. On a trial before the circuit court, without a *461jury, the defendant- was found guilty; his fine placed at $50, and defendant appealed.
I. To reverse the judgment, two reasons are suggested : First. It is contended that the city of Plattsburg had no authority to pass such an ordinance; and, second, even admitting the legality of the ordinance, it is claimed that the evidence did not warrant the conviction.
As to the want of power in the plaintiff to adopt the ordinance, we think the question is scarcely debatable. We hold that Plattsburg, under its organic law, had the power. The rule is undisputed, as defendant’s counsel states, “that a municipal corporation possesses and can exercise the following powers and no others: First, those granted in express words; second, those necessarily and fairly implied in or .incident to the powers expressly granted ; third, those essential to the declared objects and purposes of the corporation.” 1 Dillon, Mun. Corp. [4 Ed. ] sec. 89. Now the legislature of Missouri has granted to the cities of the fourth class (to which the city of Plattsburg belongs) “the power by ordinance * * * to regulate, and to levy and collect a license tax on * * * billiard tables, etc. * * * and to pass such other ordinances, for the regulation and police of said city as they shall deem necessary,” etc. R. S. 1889, sec. 1589. The section of the ordinance before quoted is clearly a regulation as “to the mode in which the designated employment shall be exercised.” St. Louis v. Tel. Co., 96 Mo. 631.
It is no objection to the ordinance that the state may have likewise provided for the. punishment of the same offense. It is well settled, says Black, J., in St. Louis v. Schoenbusch, 95 Mo. 621, that municipal corporations may by ordinance prohibit acts which are made misdemeanors under the general statutes of the state, and for a violation of such ordinances the city may maintain a proceeding in its own name to impose and *462collect a fine. The ordinance must be in harmony with the general statute, but there is here no conflict whatever. City of Linneus v. Dusky, 19 Mo. App. 20; City of St. Louis v. Cofferata, 24 Mo. 94; City of St. Louis v. Bentz, 11 Mo. 61.
As to the second point made, to-wit, that there was not evidence sufficient upon which to found a conviction, we have to say briefly, that, while the oral evidence adduced may have been quite all inconsistent with defendant’s guilt, yet there were circumstances which tended strongly to support the court’s finding. We must, on this finding of fact, defer to the trial judge. He was present, saw the witness and heard him testify, and is, therefore, better qualified than we to determine where the truth was. Judgment affirmed.
All concur.